Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Allowable Subject Matter
Claims 11 and 15-27 are allowed. Key to allowance of these claims are the new claim limitations of 7/13/2022 and unexpected results. The previously cited prior art (Tsubouchi and Komatsubara see office action of 3/14/2022) together teach a method of cooling and lubricating an electric or hybrid vehicle with a synthetic base oil and an ester base oil.  The ester base oil no longer matches the new Markush structure of claim 11. In addition, the instant application shows unexpected results.
Regarding claims 11 and 15-27, a method for cooling and lubricating a propulsion system of an electric or hybrid vehicle, comprising a step of bringing at least one mechanical component of said system into contact with a composition as claimed in claim 11, is not taught or fairly suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771   
                                                                                                                                                                                                     /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771